Citation Nr: 0835777	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral visual field 
constriction with diplopia of the right eye and residuals of 
a right eye injury due to medial rectus entrapment, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from July 1980 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina denied the issue of entitlement 
to a disability rating greater than 30% for the 
service-connected bilateral visual field constriction with 
diplopia of the right eye and residuals of a right eye injury 
due to medial rectus entrapment.  

Due to a change in the location of the veteran's residence, 
the jurisdiction of his appeal was transferred in June 2004 
to the RO in St. Petersburg, Florida.  

On several prior occasions-specifically in February 2005, 
May 2006, and November 2007-the Board remanded the veteran's 
increased rating claim to the RO, through the Appeals 
Management Center (AMC), in Washington, DC, for further 
evidentiary development and due process requirements.  Most 
recently, following completion of the actions requested in 
the November 2007 remand, as well as a continued denial of 
the veteran's claim in March 2008, the AMC returned the 
appeal to the Board for further appellate review.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action is required.  


REMAND

Initially, the Board notes that, approximately one month 
after the issuance of the most recent supplemental statement 
of the case (SSOC) in March 2008, the veteran submitted 
additional evidence.  This evidence consists of a report of 
an eye examination completed at the VA Medical Center (VAMC) 
in Tampa, Florida in April 2008.  The veteran has not, 
however, waived review of such evidence by the agency of 
original jurisdiction.  To ensure that the veteran's 
procedural rights are protected, the Board must return his 
increased rating claim to the AOJ to accord the agency an 
opportunity to re-adjudicate this issue in light of the 
additional evidence received in April 2008.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Further review of the claims folder indicates that, during 
the appeal, the veteran has been accorded several 
examinations of his eyes.  In a July 2008 statement, however, 
the veteran's representative asserted that these examinations 
are inadequate in large part because they did not include 
Goldman field of vision testing for each eye.  In addition, 
the representative asserted that a separate compensable 
evaluation of 10% was warranted for eye pain.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2007) (rating impairment 
resulting from an unhealed injury of the eye).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) recently set forth specific Veterans Claims 
Assistance Act of 2000 (VCAA) notification requirements for 
increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  As the VCAA notice letters furnished 
to the veteran in the present case do not comply with the 
Court's holding in Vazquez-Flores-as those new criteria 
apply to his claim for an increased rating for his 
service-connected eye disorder, a corrective VCAA 
notification letter should be issued to him on remand.  

Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his 
increased rating claim for his 
service-connected eye disorder; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected eye disorder 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
rating criteria for his 
service-connected eye disorder (see 
38 C.F.R. § 4.84a); and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from 0 to as much as 
100 percent (depending on the 
disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and provide examples of 
the types of relevant medical and lay 
evidence that he may submit (or ask 
the VA to obtain)-e.g. competent lay 
statements describing symptoms, 
medical records, medical statements, 
employer statements job application 
rejections and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected bilateral 
visual field constriction with diplopia of 
the right eye and residuals of a right eye 
injury due to medial rectus entrapment.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All pertinent pathology 
found on examination should be noted in 
the report of the evaluation.  

All indicated studies should be conducted.  
The veteran's field of vision in each eye 
should be tested according to Goldmann 
Perimeter testing.  A Goldmann Perimeter 
Chart for each eye should be included with 
the examination report.  The examiner 
should specifically set forth in the 
examination report-for each eye-the 
degree of remaining visual field in each 
of the following eight principal 
meridians:  temporally, down temporally, 
down, down nasally, nasally, up nasally, 
up, and up temporally.  

The Goldmann Perimeter Charts should also 
include the areas in which diplopia 
exists.  These findings should be 
specifically set forth in the examination 
report.  If the veteran's diplopia is only 
occasional, or is correctable, that fact 
should be noted in the examination report.  

Uncorrected and corrected central visual 
acuity for distance and near vision of 
both of the veteran's eyes should also be 
provided.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to a rating in excess of 
30 percent for the service-connected 
bilateral visual field constriction with 
diplopia of the right eye and residuals of 
a right eye injury due to medial rectus 
entrapment-and, in so doing, consider the 
additional evidence received since the 
last SSOC was issued in March 2008 and 
also consider the appropriateness of a 
separate compensable evaluation of 10% for 
the veteran's complaints of eye pain.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6009 
(2007) (rating impairment resulting from 
an unhealed injury of the eye).  

If the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


